07/06/2021


                                     DA 20-0362
                                                                                       Case Number: DA 20-0362

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    2021 MT 161



MASTERS GROUP INTERNATIONAL, INC.,

          Third-Party Plaintiff, Appellee,
          and Cross-Appellant,

    v.

COMERICA BANK,

          Third-Party Defendant, Appellant,
          and Cross-Appellee.


APPEAL FROM:      District Court of the Second Judicial District,
                  In and For the County of Butte-Silver Bow, Cause No. DV-2011-372
                  Honorable Ray J. Dayton, Presiding Judge


COUNSEL OF RECORD:

           For Appellant and Cross-Appellee:

                  James H. Goetz, Goetz, Baldwin & Geddes, P.C., Bozeman, Montana

                  David M. Wagner, Jeffrey R. Kuchel, Crowley Fleck PLLP, Missoula,
                  Montana

                  Joseph J. Shannon, Jane Derse Quasarano, Bodman PLC, Detroit, Michigan

           For Appellee and Cross-Appellant:

                  L. Randall Bishop, Attorney at Law, Kalispell, Montana

                  Timothy B. Strauch, Strauch Law Firm, PLLC, Missoula, Montana

                  Ward E. “Mick” Taleff, Taleff & Murphy, P.C., Great Falls, Montana

           For Amicus Curiae Montana Bankers Association and Montana Independent
           Bankers Association:

                  Randy J. Cox, Boone Karlberg P.C., Missoula, Montana
                                 Submitted on Briefs: March 17, 2021

                                           Decided: July 6, 2021


Filed:

                cir-641.—if
         __________________________________________
                           Clerk




                             2
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1    Masters Group International, Inc. (Masters), and Comerica Bank (Comerica)

cross-appeal from the November 8, 2019 Decision, Findings of Fact & Conclusions of

Law, the June 12, 2020 Decision & Order on Costs, Interest & Attorney Fees, and the

accompanying June 17, 2020 Judgment issued by the Second Judicial District Court,

Butte-Silver Bow County, following a January 9-19, 2017 bench trial.

¶2    We restate the issues on appeal as follows:

      1. Is the District Court’s determination under Michigan law that Comerica
         breached the parties’ Forbearance Agreement causing Masters to suffer
         contract damages supported by substantial evidence?

      2. Absent any effort by Comerica to plead or prove a claim or defense for setoff or
         recoupment, is the District Court’s rejection of such a post-trial argument
         legally correct?

      3. Is the District Court’s determination under Michigan law that Masters is entitled
         to prejudgment interest legally correct and does the amount exceed the bounds
         of reason?

      4. Is the District Court’s determination under Montana law that Masters is entitled
         to attorney fees legally correct?

      5. Was Masters entitled under Michigan law to recover damages for lost profits or
         the lost value of the United Kingdom business?

      6. Is Masters entitled to recover all costs, not just statutory costs?

¶3    We affirm in part, reverse in part, and remand this matter to the District Court.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4    This is the second appeal between these two parties regarding a $10.5 million loan

from Comerica to Masters and Masters’ eventual default on that loan. In 2015, this Court

issued its opinion in Masters Group Int’l, Inc. v. Comerica Bank, 2015 MT 192,


                                             3
380 Mont. 1, 352 P.3d 1101 (Masters I), which, in relevant part, reversed a jury verdict in

favor of Masters and against Comerica in the amount of $52,037,593 and remanded the

matter to the District Court to hold a new trial applying Michigan law. Masters I, ¶ 108.

The Masters I opinion summarized the history of the case through the first trial and that

background need not be repeated in full here. See Masters I, ¶¶ 3-31.

¶5     Masters was created by a group of investors who sought to acquire an existing office

products business based in the United Kingdom and expand its operations into

North America. On July 11, 2006, Masters obtained a $9 million loan from Comerica to

accomplish this purpose. Both Masters and Comerica were represented by counsel in

negotiating the loan. The language of the loan provided it would “be governed by and

construed and enforced in accordance with the laws of the State of Michigan.” One of

Masters’ investors, Larry Pratt (Pratt) and the Larry F. Pratt Living Trust, guaranteed

Masters’ loan by pledging $9 million worth of marketable securities. The loan was due to

be repaid on or before July 11, 2008. With the money from the loan, Masters was able to

acquire the U.K. company.

¶6     Masters sought to establish a new world headquarters in Butte and entered into a

$200,000 loan agreement with the Butte Local Development Corporation (BLDC) in

December 2006, to help finance start-up expenses for moving to Butte. In 2007, Masters

leased warehouse space in Reno, Nevada, after it determined the proposed Butte facility

was not feasible. Masters also amended its loan agreement with Comerica twice in 2007

for two $500,000 principal increases in the loan, bringing the total to $10 million. Masters

provided Comerica with a $500,000 letter of credit from investors Matthew and Lilian


                                             4
Nolan (collectively Nolan) and a personal pledge of $500,000 from the Wachovia Bank

control account of investor Dr. Michael Vlahos (Vlahos). Both 2007 amendments again

provided the loan was to be governed by Michigan law and neither changed the

July 11, 2008 maturity date.

¶7    In early 2008, the stock market began to crash, and the value of Pratt’s pledged

marketable securities decreased.     Comerica sent Masters a Notice of Default on

April 28, 2008, which explained Masters was in default because it was no longer in

compliance with the borrowing formula after the decrease in value of Pratt’s securities.

Masters did not repay the $10 million loan by the maturity date of July 11, 2008. Comerica

sent Masters another Notice of Default on July 30, 2008. On August 1, 2008, Comerica

sent Masters a letter noting it was declining to extend the loan’s maturity date and would

forbear only from “day to day.”       Masters began to seek out a new lender.         On

August 27, 2008, Comerica loaned Masters another $500,000 and extended the

now-$10.5 million loan’s maturity date to November 1, 2008, based on a $500,000 letter

of credit from investor Gerry Taylor (Taylor). Once again, the amendments to the loan

stipulated that the agreements would be governed by Michigan law.

¶8    Masters did not repay the loan by November 1, 2008. On November 25, 2008,

Comerica sent Masters another notice it was still out of compliance with the borrowing

formula, noted it was again forbearing from “day to day,” and demanded payment in full

by December 5, 2008. Masters, which had been continuing to seek alternative financing

since the August letter from Comerica, received an initial term sheet from Wells Fargo on

December 2, 2008, and a modified term sheet on December 17, 2008, both of which were


                                            5
disclosed to Comerica.     The term sheets, which were not binding, contemplated a

$13 million loan from Wells Fargo to Masters, which would allow Masters to both pay off

the $10.5 million Comerica loan and also finance its day-to-day operations of the business.

¶9     On December 17, 2008, Comerica sent Masters an offer to forbear on the loan until

February 16, 2009 (the Forbearance Agreement). The Forbearance Agreement, like the

loan, contained a provision that the agreement was to be governed by Michigan law. The

Forbearance Agreement was signed by Karl Norton (Norton), a Vice President of

Comerica’s Special Assets Group. As we explained in Masters I:

               The Forbearance Agreement stated that Masters was in default for
       failing to repay the loan from Comerica and for being out of compliance with
       the borrowing formula. It provided that Masters acknowledged that
       Comerica was “under no obligation to advance funds or extend credit to
       [Masters],” and that Comerica did not “intend to make further advances.” It
       further provided: “Subject to timely, written acceptance by Borrower and
       Guarantors of the following conditions, Bank is willing to forbear until
       February 16, 2009, subject to earlier termination as provided below, from
       further action to collect the Liabilities.”

              The agreement imposed numerous significant conditions. Masters
       agreed to deposit $56,204 into Comerica’s account, an amount equivalent to
       the estimated aggregate interest payments due from January 1, 2009, to
       February 16, 2009. On or before December 29, 2008, Vlahos (or another
       investor) would inject $250,000 into a “general account” to cover interest
       payments due through December 31, 2008, Comerica’s legal expenses, and
       other fees, including the closing fee. Also on or before December 29, 2008,
       Vlahos was to liquidate his financial assets in his Wachovia securities
       account, execute a security agreement with Comerica on these assets, and
       ensure that the total transfer amounted to $500,000 by the close of business
       on December 29, 2008. On or before December 31, 2008, Masters would
       pay a $52,500 closing fee. On or before January 16, 2009, Pratt was to
       deposit cash in a Comerica account in order to cover the shortfalls in his
       $9 million obligation.

             Comerica reserved the right to exercise its rights and remedies under
       the Forbearance Agreement, and a failure to exercise those rights and


                                            6
       remedies was not to “be construed as a waiver or modification of those rights
       or an offer of forbearance.” The Forbearance Agreement stated that
       Comerica would not be bound, absent an express written waiver by
       Comerica, until an agreement was met on all issues, “reduced to writing and
       signed by” Masters, its guarantors, and Comerica. Masters agreed to use its
       best efforts to procure alternative financing and provide written confirmation
       of the financing arrangement on or before January 23, 2009. Acceptance of
       the     Forbearance      Agreement       required    that  “Borrower      and
       Guarantors . . . properly execute this Agreement and hand deliver [the] same
       to the undersigned by no later than 12:00 (noon) on December 19, 2008.”

              Masters signed the Forbearance Agreement on December 19, 2008.
       On December 22, 2008, a Comerica executive acknowledged receipt of the
       signed agreement and stated he was “look[ing] forward to the rest of the
       signatures.” After transferring more than $8 million into a Comerica money
       market account, Guarantor Pratt signed the agreement on
       December 21, 2008. As Comerica was aware, Vlahos was out of the country
       and unavailable, so he had not yet signed the Forbearance Agreement.

              On December 29, 2008, Comerica sent entitlement orders to
       Wachovia Securities instructing it to liquidate Vlahos’s assets and wire the
       cash to Comerica. With regard to Vlahos’s signature, Comerica sent an
       e-mail to Masters on December 30, 2008, stating, “[W]e need the attached
       security agreement signed and the Forbearance signed.”

Masters I, ¶¶ 20-24. Vlahos had a phone conversation with Curt Howell (Howell),

Masters’ CEO, on December 29, 2008, in which Vlahos informed Howell that he was on

an island and would not be available to print, sign, or fax any of the documents until he

returned to the mainland on January 2, 2009. On December 30, 2008, Howell informed

Norton of Vlahos’s situation, to which Norton responded, “[t]hat’s fine.” Norton thereafter

informed his boss at Comerica, Ernest Zarb (Zarb), that Vlahos would be unavailable to

sign any documents until January 2, 2009. On December 31, 2008, just before 5:00 p.m.

and without notice, Comerica initiated an offset of the accounts of Masters and its




                                             7
guarantors, seizing nearly $10.5 million from their accounts. The offset of these accounts

“precipitated the collapse of the company.” Masters I, ¶ 25.

¶10    On October 4, 2011, BLDC sued Masters in Montana for failing to pay its

obligations under the $200,000 loan agreement. In November 2011, Masters filed an

answer to BLDC’s complaint as well as a third-party complaint against Comerica.

Masters’ third-party complaint against Comerica alleged Comerica breached the

Forbearance Agreement by initiating the offset on December 31, 2008, after it had bound

itself to forbear until February 16, 2009. As Masters could not repay BLDC without

successfully recovering against Comerica, BLDC and Masters agreed to cooperate in

Masters’ litigation against Comerica. Comerica sought to sever the third-party complaint

in 2012, but its motion was deemed denied after the District Court failed to rule on the

motion. Before trial, Comerica sought partial summary judgment that Michigan law

applied. The District Court denied the motion and determined Montana law applied to the

case. “The District Court also determined Masters could reference at trial Comerica’s

receipt of federal Troubled Asset Relief Program (TARP) funds following the ‘government

bailout’ of Comerica, and the availability of such funds for troubled borrowers.”

Masters I, ¶ 29. In January 2014, the District Court held a jury trial. The jury found

Masters liable to BLDC in the amount of $275,251.09. The jury also found Comerica

liable to Masters in the total amount of $52,037,593. Comerica appealed to this Court, and

we reversed the jury’s verdict after determining “the prejudicial effect of the TARP

evidence requires a new trial.” Masters I, ¶ 107. We further held the District Court “erred

by refusing to apply Michigan law pursuant to the parties’ agreement.” Masters I, ¶ 58. In


                                            8
accordance with these two conclusions, we reversed the judgment against Comerica and

remanded the matter to the District Court “for a new trial on the contract claims, applying

Michigan law[.]” Masters I, ¶ 108.

¶11    The Masters I opinion did not affect the judgment in favor of BLDC against

Masters, see Masters I, ¶ 109, leaving only Masters’ claims against Comerica for retrial.

Comerica sought to dismiss the suit based on the doctrine of forum non conveniens, arguing

Michigan was the proper forum for Masters’ claims, but this motion was denied by the

District Court. After Comerica moved for—and Masters consented to—a bench trial, the

District Court issued an order setting a ten-day bench trial beginning on January 9, 2017.

The parties both filed numerous motions regarding numerous issues before the retrial.

¶12    Relevant to this proceeding, on December 19, 2016, the District Court issued a

written Order Denying Comerica’s Motion for Summary Judgment. This order denied

Comerica’s motion for summary judgment which had argued the Forbearance Agreement

did not comply with Michigan’s statute of frauds specific to financial institutions and that

no contract to forbear existed because Masters did not complete the conditions of the

Forbearance Agreement. The District Court found the Forbearance Agreement complied

with the statute of frauds. The District Court additionally found this Court “has determined

that there are triable issues of fact on the issue of whether Comerica waived conditions

precedent thus giving rise to potential liability of Comerica on the contract sued upon[, ]i.e.,

the Forbearance Agreement,” see Masters I, ¶ 91, and was therefore bound by this Court’s

determination in that regard.




                                               9
¶13    On January 3, 2017, the District Court issued an Order Denying Pending Motions,

which denied: (1) Masters’ Motion for Summary Judgment on Comerica’s Affirmative

Defenses; (2) Comerica’s Motion for Summary Judgment Regarding the Letter of Credit

Assigned Claims; (3) Comerica’s Motion for Partial Summary Judgment Regarding

Masters’ Alleged UK Profits Damages; (4) Comerica’s Motion for Partial Summary

Judgment Regarding Masters US Damages; (5) Comerica’s Motion for Partial Summary

Judgment Regarding Guarantors’ Assigned Claims; and (6) Comerica’s Motion for

Summary Judgment under the Voluntary Payment Doctrine. The case then proceeded to a

bench trial.

¶14    Over the course of the trial, the District Court heard testimony from Norton,

Richard    Tremmel,     Derek    Rogers,    Chad     Shepler,    Matthew     Nolan,    Pratt,

Christopher Schrichte, Howell, Robert Storey, Van Conway, James Shirely, and

Jim Schoettley; received the videotaped depositions of Mark Farnham and

Robert Bellgraph; reviewed the previous trial testimony of Mark Debniak; and, in the

words of the court, “received hundreds, if not thousands of exhibits at trial.” At the close

of trial, the District Court ordered the parties to each submit proposed findings of fact and

conclusions of law, which they did on May 22, 2017. Comerica filed a Brief in Response

to Masters’ Proposed Findings of Facts and Conclusions of Law on June 7, 2017.

¶15    The District Court issued its Decision, Findings of Fact & Conclusions of Law on

November 8, 2019. The District Court determined the Forbearance Agreement was a

contract, Comerica waived Masters’ performance of several conditions of the contract,

Comerica breached the contract, Masters suffered damages in the amount of


                                             10
$10,595,514.16, and Comerica did not plead setoff or recoupment of the $10.5 million loan

amount so the damage award would not be reduced by that amount. The court further

ordered a subsequent hearing was necessary to determine the amount of interest and

attorney fees to be awarded—and whether Michigan or Montana law applied to those

issues.

¶16       On November 12, 2019, Masters filed its Bill of Costs. Masters sought a total of

$177,656.56 in taxable costs and notified the District Court it would later be requesting an

award of all costs (including non-taxable costs) and expenses. Comerica filed an objection

to Masters’ Bill of Costs, asserting Masters sought unauthorized and nonrecoverable costs

under both Michigan and Montana law and that Michigan law should govern the recovery

of costs. Masters then filed Masters’ Motion for an Award of All Costs, in which it sought

a total of $512,496.30 in both taxable and non-taxable costs. Comerica filed an objection

to this motion as well.

¶17       On November 22, 2019, the District Court issued an Order Setting Briefing

Schedule and Hearing, which directed the parties to file simultaneous briefs regarding

interest and attorney fees. Masters and Comerica thereafter filed briefs regarding interest

and attorney fees, as well as further briefs regarding costs. After briefing was completed,

the District Court held a hearing on all pending matters on January 17, 2020. The

District Court issued its Decision & Order on Costs, Interest & Attorney Fees on

June 12, 2020, in which it performed choice-of-law analyses regarding the issues of costs,

interest, and attorney fees. The court found Montana law applied to costs, but denied

Masters’ request for all costs, including non-taxable costs, and awarded Masters


                                             11
$176,063.19 in taxable costs. The court then found Michigan law applied to interest and

awarded $8,067,405.60 in prejudgment interest. Finally, the court determined Montana

law applied to attorney fees and awarded Masters $7,535,593.18 in attorney fees—

representing 40% of the $18,838,982.95 total awarded to Masters in damages, costs, and

prejudgment interest.

¶18    In accordance with its November 8, 2019 Decision, Findings of Fact & Conclusions

of Law and June 12, 2020 Decision & Order on Costs, Interest & Attorney Fees, the

District Court entered its Judgment in favor of Masters in the amount of $26,374,576.13—

consisting of $10,595,514.16 in damages, $8,067,405.60 in prejudgment interest,

$7,535,593.18 in attorney fees, and $176,063.19 in costs—on June 17, 2020.              The

Judgment included an additional four days of prejudgment interest at the rate of $2,575.80

per day and provided for post-judgment interest at Montana’s statutory rate of 10%. The

parties cross-appeal numerous rulings of the District Court. Additional relevant facts will

be discussed as necessary below.

                               STANDARD OF REVIEW
¶19    We review findings of fact entered after a bench trial in a civil action to determine

whether they are supported by substantial credible evidence. In re Estate of Cook,

2020 MT 240, ¶ 27, 401 Mont. 374, 472 P.3d 1179 (citing DeNiro v. Gasvoda,

1999 MT 129, ¶ 9, 294 Mont. 478, 982 P.2d 1002). We review this evidence in the light

most favorable to the prevailing party and leave the credibility of witnesses and weight

assigned to their testimony to the determination of the district court. Kurtzenacker v. Davis

Surveying, Inc., 2012 MT 105, ¶ 14, 365 Mont. 71, 278 P.3d 1002 (citing Only a Mile, LLP


                                             12
v. State, 2010 MT 99, ¶ 10, 356 Mont. 213, 233 P.3d 320). We review a district court’s

conclusions of law to determine whether they are correct. In re Estate of Cook, ¶ 27

(citing DeNiro, ¶ 9). “Mixed questions of law and fact, including the district court’s

application of controlling legal principles to its factual findings, are reviewed de novo.”

In re Estate of Cook, ¶ 27 (citing Barrus v. Mont. First Judicial Dist. Court, 2020 MT 14,

¶ 15, 398 Mont. 353, 456 P.3d 577). Even when there is a conflict in the evidence, we will

uphold a district court’s decision where there is substantial credible evidence to uphold its

findings of fact and conclusions of law. Public Land/Water Access Ass’n v. Robbins,

2021 MT 75, ¶ 23, 403 Mont. 491, 483 P.3d 1102.

¶20    “This Court reviews issues of law—including interpretation of a contract, decisions

on choice of law, and summary judgment rulings—de novo.” Masters I, ¶ 33 (citing

Tidyman’s Mgmt. Servs. v. Davis, 2014 MT 205, ¶ 13, 376 Mont. 80, 330 P.3d 1139).

Procedural trial considerations are to be determined under the law of the forum, while

substantive questions are to be determined under the law chosen by the parties in a contract.

Masters I, ¶ 33 (citations omitted).

¶21    We review a district court’s grant of prejudgment interest to determine if the

district court’s interpretation of the law is correct. Fitterer Sales Mont., Inc. v. Mullin,

2015 MT 272, ¶ 16, 381 Mont. 107, 358 P.3d 885 (citing Swank Enters. v. All Purpose

Servs., Ltd., 2007 MT 57, ¶ 14, 336 Mont. 197, 154 P.3d 52).

¶22    “If legal authority exists to award attorney fees, we review a district court’s decision

to grant or deny fees for abuse of discretion.” Kenyon-Noble Lumber Co. v. Dependant




                                              13
Founds., Inc., 2018 MT 308, ¶ 11, 393 Mont. 518, 432 P.3d 133 (citing James Talcott

Constr. Inc. v. P&D Land Enters., 2006 MT 188, ¶ 27, 333 Mont. 107, 141 P.3d 1200).

¶23    We review a district court’s order concerning costs for an abuse of discretion.

King v. State Farm Mut. Auto. Ins. Co., 2019 MT 208, ¶ 6, 397 Mont. 126, 447 P.3d 1043

(citing Total Indus. Plant Servs. v. Turner Indus. Group, LLC, 2013 MT 5, ¶ 61,

368 Mont. 189, 294 P.3d 363). “We review a district court’s application of a statute in

determining entitlement to costs for correctness.” King, ¶ 6.

                                     DISCUSSION

¶24    1. Is the District Court’s determination under Michigan law that Comerica
       breached the parties’ Forbearance Agreement causing Masters to suffer contract
       damages supported by substantial evidence?

¶25    Comerica asserts the District Court made numerous errors in its interpretation of,

and application of Michigan law to, the Forbearance Agreement. Specifically, Comerica

argues a contract could not have been formed because Vlahos never signed; Michigan’s

statute of frauds bars any claims arising out of the Forbearance Agreement; the

District Court could not have found clear and convincing evidence Comerica waived

Masters’ performance of several provisions of the Forbearance Agreement; and “seizure

damages” are not found in Michigan law, so the District Court had no legal basis to award

Masters over $10.5 million of “seizure damages.” Masters argues we simply need to

determine whether the District Court’s determination under Michigan law that Comerica

breached the Forbearance Agreement and caused Masters to suffer damages is supported

by substantial evidence. On appeal, therefore, we are essentially called upon to answer

three questions regarding the Forbearance Agreement: (1) whether the Forbearance


                                            14
Agreement was a valid contract which complied with Michigan law; (2) whether Comerica

waived performance of some conditions of the Forbearance Agreement; and (3) whether

Masters suffered damages due to Comerica’s breach of the Forbearance Agreement.

Contract Formation

¶26    Comerica asserts both the Forbearance Agreement never came into effect because

it was not fully signed and Michigan’s statute of frauds relating to financial institutions

bans any claim arising out of the Forbearance Agreement as the agreement did not comply

with that statute. We are not persuaded by either argument.

¶27    “The law of the case is an equitable doctrine which provides that when this Court

rules on a case and states a principle or rule of law necessary to the decision, our judgment

‘becomes the law of the case and must be adhered to throughout its subsequent progress,

both in the trial court and upon subsequent appeal.’” VanBuskirk v. Gehlen, 2021 MT 87,

¶ 15, 404 Mont. 32, 484 P.3d 924 (quoting Winslow v. Mont. Rail Link, Inc., 2005 MT 217,

¶ 30, 328 Mont. 260, 121 P.3d 506). The law of the case is binding on both the lower court

and this Court in all subsequent proceedings in the same case, regardless of whether the

judgment is “later viewed as ‘right or wrong.’” VanBuskirk, ¶ 15 (quoting Anderson v.

Border, 87 Mont. 4, 8, 285 P. 174, 176 (1930)). An exception to the law of the case doctrine

may apply to prevent injustice when our previous decision was based on a manifest error

of fact or is otherwise manifestly incorrect. VanBuskirk, ¶ 15 n.15 (citing Fiscus v.

Beartooth Elec. Coop., Inc., 180 Mont. 434, 436-37, 591 P.2d 196, 197 (1979)).

¶28    The law of the case is implicated here as we had cause to review the Forbearance

Agreement and its formation and compliance with Michigan law in Masters I. As we are


                                             15
dealing with subsequent proceedings in the same case, our decision in Masters I regarding

such matters is binding on both the lower court as well as this Court. VanBuskirk, ¶ 15.

The only exception to applying the law of the case here would be if our previous decision

was either based on a manifest mistake of fact or otherwise manifestly incorrect.

VanBuskirk, ¶ 15 n.15. We cannot find that our decision in Masters I meets such a standard,

and therefore the law of the case applies.

¶29    We begin with Comerica’s assertion any claims by Masters arising from the

Forbearance Agreement are barred by Michigan’s statute of frauds. Michigan law contains

a statute of frauds specific to financial institutions which states:

       An action shall not be brought against a financial institution to enforce any
       of the following promises or commitments of the financial institution unless
       the promise or commitment is in writing and signed with an authorized
       signature by the financial institution:

             (a) A promise or commitment to lend money, grant or extend credit,
       or make any other financial accommodation.

              (b) A promise or commitment to renew, extend, modify, or permit a
       delay in repayment or performance of a loan, extension of credit, or other
       financial accommodation.

              (c) A promise or commitment to waive a provision of a loan, extension
       of credit, or other financial accommodation.

Mich. Comp. Laws § 566.132(2) (2009). Comerica meets Michigan’s statutory definition

of a “financial institution,” see Mich. Comp. Laws § 566.132(3) (2009), and therefore the

statute of frauds applies to the Forbearance Agreement.

¶30    In the first appeal of this matter, Comerica argued Masters’ claims were statutorily

barred by Mich. Comp. Laws § 566.132(2), arguing that any allegations that were



                                              16
ultimately actions to enforce oral promises could not be brought against a financial

institution. While we did not specifically address this statute in our Masters I opinion, we

did find the District Court—under the laws of both Michigan and Montana—correctly

submitted “the companion questions of contract formation and waiver to the jury,”

Masters I, ¶ 92, implicitly holding the Forbearance Agreement was not invalid as a matter

of law. This became the law of the case.

¶31    Revisiting the issue now, we cannot find manifest error. Michigan’s statute of

frauds bars plaintiffs from bringing an action “against a financial institution to enforce the

terms of an oral promise to waive a loan provision.” Crown Tech. Park v. D&N Bank,

F.S.B., 619 N.W.2d 66, 72 (Mich. App. 2000). “By requiring that the ‘promise or

commitment’—as opposed to some other document—must be in writing and have an

authorized signature, it is evident that [Michigan’s] Legislature intended to provide

financial institutions with a greater degree of protection than that afforded generally under

MCL 566.132(1).”         Huntington Nat’l Bank v. Daniel J. Aronoff Living Tr.,

853 N.W.2d 481, 489 (Mich. App. 2014) (citing Crown Tech. Park, 619 N.W.2d at 72).

Pursuant to the statute of frauds, “the party seeking to enforce a promise or commitment

must present evidence that the promise or commitment itself was reduced to writing and

properly signed.” Huntington Nat’l Bank, 853 N.W.2d at 489. We have that here. Masters

is suing to enforce Comerica’s written promise and commitment—signed by Norton, an

executive who was authorized to bind Comerica—to forbear until February 16, 2019.

Masters’ lawsuit therefore strictly complies with the plain language of Michigan’s statute

of frauds. Mich. Comp. Laws § 566.132(2)(b) (2009).


                                             17
¶32    While Comerica asserts Masters is, in essence, bringing an action to enforce a

“promise or commitment to waive a provision of a loan, extension of credit, or other

financial accommodation,” in violation of Mich. Comp. Laws § 566.132(2)(c) (2009), we

are not persuaded by this argument. Pursuant to the law of the case, we have already

determined that, under Michigan law, “whether the facts of a particular case constitute a

waiver is a question of fact.” Masters I, ¶ 91 (quoting Sweebe v. Sweebe, 712 N.W.2d 708,

711 (Mich. 2006)). “Waiver is the intentional abandonment of a known right whereas

estoppel may arise even where there is no intention to abandon or relinquish an existing

right.” Formall, Inc. v. Cmty. Nat’l Bank, 360 N.W.2d 902, 905 (Mich. App. 1984) (citing

Dahrooge v. Rochester German Ins. Co.,143 N.W. 608, 611 (Mich. 1913)). We will not

retroactively   recast   Masters’   lawsuit        from   one   seeking   to   enforce   the

Forbearance Agreement to one seeking to enforce an oral “promise or commitment to

waive” its provisions or some sort of promissory estoppel action such that it would be

banned under Michigan law as set forth in Crown Tech. Park and its progeny. Accordingly,

Masters’ lawsuit is not barred by the statute of frauds and the District Court correctly

rejected Comerica’s argument in this regard.

¶33    The law of the case also applies regarding contract formation and Vlahos’s

signature. “The party seeking to enforce a contract bears the burden of proving that the

contract exists.” AFT Mich. v. Michigan, 866 N.W.2d 782, 804 (Mich. 2015). In Masters I,

we found “Comerica’s conduct provided a triable dispute about whether it waived the

Forbearance Agreement’s clause stating the preconditions to contract formation” when it

“coordinated with Masters and the guarantors to accept their performance under the


                                              18
Forbearance Agreement” after the signature deadline had passed. Masters I, ¶ 89. We

further noted Michigan law permits waiving or modifying contract provisions through the

course of conduct of the parties. Masters I, ¶ 91 (citing Quality Prods. & Concepts Co. v.

Nagel Precision, Inc., 666 N.W.2d 251, 253, 261 (Mich. 2003)).                As such, the

District Court correctly determined the triable issue in this case was whether Comerica

waived provisions of the Forbearance Agreement by its conduct, so we turn now to whether

Comerica did in fact waive Masters’ performance of certain terms of the

Forbearance Agreement.

Waiver

¶34    After the conclusion of a bench trial, we review the evidence in the light most

favorable to the prevailing party and leave the credibility of witnesses and weight assigned

to their testimony to the determination of the district court. Kurtzenacker, ¶ 14. Similarly,

pursuant to Michigan law, an “appellate court cannot assess the credibility of witnesses”

because “[w]e have neither seen nor heard them testify.” Bd. of Control of E. Mich. Univ.

v. Burgess, 206 N.W.2d 256, 259 (Mich. App. 1973) (citing People v. Chadwick,

4 N.W.2d 45, 46 (Mich. 1942)). Here, the District Court assessed the credibility of the

witnesses and we will defer to its determinations in that regard. We are not called upon to

reweigh the evidence or assess the credibility of the witnesses, but to determine whether

the District Court’s findings are “supported by substantial credible evidence.”

In re Estate of Cook, ¶ 27.

¶35    Here again, the law of the case and our decision in Masters I applies regarding

whether Comerica waived, or could have waived, Masters’ performance of conditions of


                                             19
the Forbearance Agreement. Applying Michigan law, we held in Masters I, “parties to a

contract are free to mutually waive or modify their contract” and “a course of affirmative

conduct, particularly when coupled with oral or written representations, can amount to a

waiver[.]” Masters I, ¶ 91 (quoting Quality Prods., 666 N.W.2d at 253, 261). We further

noted, “[t]he presence in a contract of a ‘no implied waiver’ provision will not necessarily

defeat a waiver-by-conduct argument.”                 Masters I, ¶ 92 (citing Formall,

360 N.W.2d at 905). This is true because “an ‘anti-waiver’ clause, like any other term in

the contract, is itself subject to waiver or modification by course of performance . . .

whether such waiver or modification has occurred is a question for the factfinder.”

Formall, 360 N.W.2d at 905 (citation omitted).1 As we previously determined, whether

provisions of the Forbearance Agreement were waived is a question of fact, not a question

of law.

¶36    We turn now to the conditions the District Court found Masters completed,

Comerica waived or rendered impossible through its words and actions, or had not yet

come due. “A basic requirement of contract formation is that the parties mutually assent

to be bound.” Rood v. Gen. Dynamics Corp., 507 N.W.2d 591, 598 (Mich. 1993).

“[T]o determine whether there was mutual assent to a contract, we use an objective test,

looking to the expressed words of the parties and their visible acts, and ask whether a




1
  The Michigan Supreme Court has never expressly held to the contrary and the unpublished
decisions of the Michigan Court of Appeals cited by Comerica in its briefing, which Comerica
asserts limit the application of Quality Prods. and contractual waiver in cases involving financial
institutions, are not binding precedent. Once again, the issue of waiver is bound by the law of the
case as our Masters I decision was not manifestly wrong. VanBuskirk, ¶ 15 n.15.


                                                20
reasonable person could have interpreted the words or conduct in the manner that is

alleged.” Rood, 507 N.W.2d at 598 (internal quotation marks and citation omitted).

“[W]hen a course of conduct establishes by clear and convincing evidence that a

contracting party, relying on the terms of the prior contract, knowingly waived enforcement

of those terms, the requirement of mutual agreement has been satisfied.” Quality Prods.,

666 N.W.2d at 258. “Courts do not favor destruction of contracts because of indefiniteness

and hold that uncertainty may be removed by subsequent acts or agreements of the parties.”

Band v. Hazel Park Dev. Co., 60 N.W.2d 333, 334 (Mich. 1953).

¶37    Waiver may be shown by express declarations, by a course of acts and conduct, or

by “neglecting and failing to act as to induce a belief that there is an intention or purpose

to waive.” Klas v. Pearce Hardware & Furniture Co., 168 N.W. 425, 427 (Mich. 1918)

(citation omitted).   “Magic words are unnecessary to effectuate a valid waiver[.]”

Patel v. Patel, 922 N.W.2d 647, 651 (Mich. App. 2018) (citing Sweebe,

712 N.W.2d at 712).

¶38    The Forbearance Agreement required “timely, written acceptance by Borrower and

Guarantors” of numerous conditions. It further required both Masters and its guarantors,

Pratt and Vlahos, to execute the Agreement and “hand deliver” it to Norton “by no later

than 12:00 (noon) on December 19, 2008.” In spite of the unambiguous terms requiring

copies of the signed Forbearance Agreement to be hand-delivered to Norton by no later

than noon on December 19, 2008, none of Masters, Pratt, or Vlahos signed and

hand-delivered copies by that date. Masters provided Norton with a signed copy, dated

December 19, 2008, of its Agreement via email on December 22, 2008. Pratt provided


                                             21
Masters with a signed copy of his Agreement, dated December 21, 2008, via email on

December 22, 2008, and informed them the original would be mailed. After Norton

received Masters’ signed Forbearance Agreement via email on December 22, 2008, he

replied simply, via email, “Thanks. Look forward to the rest of the signatures.” Norton,

Comerica’s authorized representative, clearly accepted the signatures of Masters and Pratt

both late and via email and expressed acceptance of the further late signature of Vlahos,

with no mention such violated the express terms of the Forbearance Agreement or in any

way terminated the Forbearance Agreement. Norton later deleted the email in which he

told Masters he was looking forward to the rest of the signatures.

¶39    The District Court found Comerica expressly waived strict performance of the

Forbearance Agreement in several respects due to Norton’s acceptance of, and response to,

the late, non-hand-delivered signatures. Reviewing this under Michigan law’s “clear and

convincing evidence” standard applicable to waiver, Quality Prods., 666 N.W.2d at 258,

we agree. Comerica knowingly waived enforcement of the terms requiring “timely, written

acceptance” and hand delivery of the Forbearance Agreement by accepting late,

non-hand-delivered signatures and directly stating to Masters that it was “look[ing]

forward” to the rest of the—already late—signatures.

¶40    Beyond the signature and hand-delivery requirements, the Forbearance Agreement

imposed numerous significant conditions on Masters and its guarantors, which we

summarized in Masters I:

       Masters agreed to deposit $56,204 into Comerica’s account, an amount
       equivalent to the estimated aggregate interest payments due from
       January 1, 2009, to February 16, 2009. On or before December 29, 2008,


                                            22
       Vlahos (or another investor) would inject $250,000 into a “general account”
       to cover interest payments due through December 31, 2008, Comerica’s legal
       expenses, and other fees, including the closing fee. Also on or before
       December 29, 2008, Vlahos was to liquidate his financial assets in his
       Wachovia securities account, execute a security agreement with Comerica
       on these assets, and ensure that the total transfer amounted to $500,000 by
       the close of business on December 29, 2008.                 On or before
       December 31, 2008, Masters would pay a $52,500 closing fee. On or before
       January 16, 2009, Pratt was to deposit cash in a Comerica account in order
       to cover the shortfalls in his $9 million obligation.

Masters I, ¶ 21. We also recognized the mutual actions of the parties after Comerica

received the late signatures in Masters I:

       Despite the late signatures by Masters and Pratt, and the lack of a signature
       from Vlahos—who was out of the country and unavailable, as Comerica was
       aware—Masters and its guarantors began performing the conditions of the
       Forbearance Agreement, and Comerica began accepting those performances.
       Pratt transferred stock accounts in the form of cash into a Comerica bank
       account, raising his personal guarantee funds to more than $8 million. In
       order to meet his required $9 million guarantee, Pratt anticipated transferring
       additional hedge fund proceeds into the Comerica account—funds that
       Comerica knew would not be available until January 2009. Per its
       calculations, Comerica estimated that Pratt’s guarantee would still have a
       $60,000 shortfall. In response, Pratt wired that amount into the Comerica
       account in December to make up for the expected shortfall.

Masters I, ¶ 84. Essentially, the Forbearance Agreement required Masters, Pratt, and

Vlahos to each perform certain acts and conditions. As Comerica places a large focus on

the conditions related to Vlahos, who never signed the Forbearance Agreement, in its

argument the Forbearance Agreement was simply an offer to forbear which was not

accepted by Masters, we turn to those conditions now.

¶41    Vlahos was out of the country and unavailable to sign any documents until his

planned return on January 2, 2009. Comerica was aware of Vlahos’ unavailability.

Masters I, ¶ 84. Per the Forbearance Agreement, Vlahos was required to execute, sign,


                                             23
and hand-deliver his copy of the agreement to Norton by no later than noon on

December 19, 2008. He was also required to liquidate his non-cash financial assets in his

Wachovia account, execute a security agreement with Comerica on those assets, and ensure

the total transfer amounted to $500,000 by December 29, 2008. Vlahos, or another

investor, was also to inject $250,000 into a “general account” by December 29, 2008.

¶42    The District Court found, by clear and convincing evidence, Comerica waived the

conditions relating to Vlahos in this case. Upon our review of the record, we find

substantial, credible evidence supports the District Court’s findings and conclusions. After

receiving the late signatures from Masters and Pratt, Comerica did not object and

affirmatively stated it was “look[ing] forward” to also receiving Vlahos’ late signature.

When Vlahos, who was on a small island with no ability to sign or fax any documents, still

had not signed the Forbearance Agreement by the December 29, 2008 deadline for his

performance of certain conditions, Comerica began sending entitlement orders to liquidate

Vlahos’ account pursuant to the Forbearance Agreement. On December 30, 2008, Masters

emailed Norton, seeking an update on the status of documents which Norton had informed

Masters Vlahos would need to sign and that Norton would be sending over after Masters

did not receive those documents. Norton responded by emailing the documents to Masters

and stating, “[w]e need the attached security agreement signed and the Forbearance signed.

As far as Dr. Vlahos’ Wachovia account, this letter will be forthcoming and does not

require his signature. Although it will require him to fax something to his Wachovia

broker.” Norton then sent Vlahos and his Wachovia broker a letter releasing Comerica’s

lien on certain shares so the shares could be withdrawn and exchanged for cash to be placed


                                            24
in Vlahos’ Wachovia account under Comerica’s exclusive control—allowing Vlahos to

perform the injection of capital as required by the Forbearance Agreement. This letter

refers to “the Forbearance Agreement dated December 17, 2008, executed by Bank,

executed by Masters Group and Larry Pratt, individually and as trustee of his trust, but as

yet executed by you (‘Forbearance Agreement’).”

¶43    Upon review, substantial evidence supports the District Court’s determination there

was clear and convincing evidence, as of December 30, 2008, Comerica was actively

waiving the conditions which required Vlahos to sign by December 19, 2008, inject

$250,000 by December 29, 2008, and liquidate his non-cash assets (and execute a security

agreement with Comerica) to bring his Wachovia balance to $500,000 by

December 29, 2008, as all of those dates had already passed when Norton sent his emails

and letters. After Norton was then told by Howell that Vlahos could not sign or fax the

documents until his January 2, 2009 return to the country, he told Howell that was “fine”

on December 30, 2008, and then informed his boss at Comerica, Zarb, of the situation.

Comerica knew full well Vlahos was out of the country and was unavailable to sign or fax

the Forbearance Agreement and its related documents. Comerica informed Masters the

situation regarding Vlahos was “fine” and sent entitlement orders to Wachovia to

accomplish Vlahos’ conditions under the Forbearance Agreement. Comerica, through its

words and actions, therefore waived Vlahos’ strict performance with those conditions until

at least January 2, 2009.2 Prior to January 2, 2009, and without giving Vlahos an


2
  The Dissent asserts Norton’s “[t]hat’s fine” comment with regard to Vlahos’ unavailability to
sign documents could have, at most, waived only the signature requirement for Vlahos to sign the


                                              25
opportunity to return to the country, Comerica abruptly stopped forbearing and seized

Masters’ and the guarantors’ collateral.

¶44    Turning to the conditions related to Pratt, we have previously explained Comerica

waived strict performance of his signature and hand-delivery requirements by accepting

late, emailed signatures. The remaining condition related to Pratt involved him ensuring

the balance of his Comerica account was not less than $9 million “at the close of business

on January 16, 2009[.]” Comerica seized the collateral well before that date, so Pratt was

prevented from meeting this condition by the actions of Comerica. In addition, and as we

noted in Masters I, Pratt already had over $8 million in his account, had sold a hedge fund

for over $900,000—the funds of which would not be available until January—and

transferred another $60,000 in cash to the Comerica account to make up for the projected

shortfall. See Masters I, ¶ 84. Comerica either waived or prevented performance of these

conditions relating to Pratt.




actual Forbearance Agreement. As we have explained, this conversation took place after the
deadlines for Vlahos to sign the agreement, inject $250,000, and liquidate his non-cash assets (and
execute a security agreement with Comerica) to bring his Wachovia balance to $500,000 had
already passed. As Vlahos was unavailable to even sign the Forbearance Agreement, he was also
unavailable to sign any other documents which may have been required to accomplish those
conditions. There would be little point to accepting Vlahos’ late signature if his other conditions
were not actively being waived by Comerica at that point, as their deadlines had already passed.
Moreover, upon our appellate review of a bench trial, we are to review the evidence in the light
most favorable to the prevailing party and leave the credibility of witnesses and weight assigned
to their testimony to the determination of the district court. Kurtzenacker, ¶ 14. The District Court
had the opportunity to hear the testimony, see the witness, and observe his demeanor and
non-verbal communication. The District Court’s conclusion as to the meaning of Norton’s
“[t]hat’s fine” response is supported by the evidence, even if an alternate conclusion could likewise
have been supported by the evidence of record.


                                                 26
¶45    Finally, we now address the conditions related to Masters itself. These conditions

required Masters to deposit $56,204 in its Comerica account “[u]pon execution” of the

Agreement and pay Comerica a $52,500 closing fee on or before December 31, 2008.3 As

of December 31, 2008, Masters had $96,033.85 in its Comerica Account.                         The

District Court found Comerica waived the “[u]pon execution” deadline for the $56,204

because it repeatedly extended the deadline for Vlahos to execute the Forbearance

Agreement. It also found the closing fee condition was both waived by estoppel and had

not become due by the time of Comerica’s seizure.

¶46    Regarding the $56,204 condition, we agree there is substantial, credible evidence

this condition was waived until Vlahos was able to sign. After Comerica accepted Masters’

and Pratt’s late signatures, Comerica continually extended Vlahos’ deadline to sign as he

was out of the country and unavailable. Additionally, Masters’ Comerica account had more

than this amount on December 31, 2008. Still, before the close of business on that day,

Comerica swept Masters’ accounts and seized its funds—taking more than the $56,204.

Regarding the $52,500 closing fee, the very terms of the Forbearance Agreement allowed

this to be taken from the $250,000 equity injection to be made by Vlahos or another

investor. Comerica and Vlahos’ brokers were actively taking steps to inject this additional

money while Vlahos was out of the country through the entitlement orders, and Vlahos was




3
  An additional condition required Masters to use its best efforts to procure alternative financing
to repay the loan by February 16, 2009, with a written confirmation letter indicating it had indeed
secured financing due by January 23, 2009. Comerica swept the accounts and destroyed any
possibility of Masters’ ability to secure refinancing well before the January 23 due date, and
therefore prevented Masters from accomplishing this condition.


                                                27
set to return on January 2, 2009, at which time he could begin signing the documents

necessary to accomplish his conditions.       “‘Where a contract is performable on the

occurrence of a future event, there is an implied agreement that the promisor will place no

obstacle in the way of the happening of such event, particularly where it is dependent in

whole or in part on his own act; and where he prevents the fulfillment of a condition

precedent or its performance by the adverse party, he cannot rely on such condition to

defeat his liability. [] Hence, the performance of a condition precedent is discharged or

excused, and the conditional promise made an absolute one, where the promisor himself

[] waives the performance.’”       Mehling v. Evening News Ass’n, 132 N.W.2d 25, 26

(Mich. 1965) (quoting Hayes v. Beyer, 278 N.W. 764, 766 (Mich. 1938)). Comerica,

though it repeatedly manifested its intent to waive strict performance of these conditions

through its words and actions, nevertheless swept Masters’ accounts, precipitating the

collapse of the company’s U.S. operations. At the time of Comerica’s seizure, relevant

conditions had either been performed, waived, rendered impossible due to the seizure, or

had not yet come due.

¶47    There is no clear error in the District Court’s finding that Comerica knowingly and

voluntarily   waived    Masters’    strict   performance   of   several   terms   of   the

Forbearance Agreement. Upon our review of the record, the evidence of Comerica’s

waiver of those conditions in this case decidedly meets the “clear and convincing evidence”

standard to find waiver under Michigan law. Quality Prods., 666 N.W.2d at 258. The

Forbearance Agreement was therefore a binding contract imposing a duty to forbear on

Comerica which Comerica breached by seizing the collateral of Masters and its guarantors


                                             28
well before the forbearance date.4 As such, we turn now to whether Masters was damaged

by Comerica’s breach.

Damages

¶48    In a breach of contract action, the damages recoverable are “those damages that

arise naturally from the breach, or which can reasonably be said to have been in

contemplation of the parties at the time the contract was made.” Kewin v. Mass. Mut. Life

Ins. Co., 295 N.W.2d 50, 55 (Mich. 1980). “A party to a contract who is injured by

another’s breach of the contract is entitled to recover from the latter damages for only such

injuries as are the direct, natural, and proximate result of the breach.” Farm Credit Servs.,

P.C.A. v. Weldon, 591 N.W.2d 438, 446 (Mich. App. 1998) (citation omitted). “The object

of the measure of damages in a breach of contract suit is to place the injured party in as

good a position as he would have been in if the promised performance had been rendered.”

Allen v. Mich. Bell Tel. Co., 232 N.W.2d 302, 305 (Mich. App. 1975).

¶49    Comerica argues the District Court erred by awarding Masters’ so-called

“seizure damages” and therefore failing to award damages on a “net” basis, which would

reduce Masters’ $10,595,514.16 award by the $10.5 million it owed Comerica under the



4
  The Dissent raises an argument not made by Comerica that the Forbearance Agreement made it
easier to foreclose because Comerica can do it if, for any reason, it believes the prospect of
payment or performance is impaired. Comerica did not give a stated reason before it seized
Masters’ collateral, rather it just seized the money (while representing it would not do so) and has,
for nearly ten years in litigation, consistently claimed the Forbearance Agreement was never a
contract. Under the defense brought and argued by the Dissent, Comerica would have a heads it
wins, tails it also wins situation, if Comerica can just seize the money whenever it wants and then
have a reviewing court point to this “belief” clause afterwards, regardless of Comerica’s previous
words and actions regarding this matter.



                                                 29
loan.   Masters asserts the District Court, regardless of the nomenclature used in its

Decision, Findings of Fact & Conclusions of Law, correctly awarded damages both in

procedure and in amount. We agree with Masters.

¶50     The District Court found Comerica seized $10,595,514.16 from Masters between

December 31, 2008 and March 3, 2009, consisting of: $96,033.85 from Masters’ Comerica

account; $8,000,742.31 from Pratt’s Comerica account; $51,482.26 from Pratt’s Comerica

account; $31,704.77 from Vlahos’s accounts; $500,000 from Nolan’s Letter of Credit;

$475,000 from Vlahos’s accounts; $500,000 from Taylor’s Letter of Credit; $940,548.18

from Pratt’s Hedge Fund; and $2.79 as Miscellaneous Debt. Masters’ collateral can

“reasonably be said to have been in contemplation of the parties” at the time of the

Forbearance Agreement, as the Forbearance Agreement was an agreement to forbear on

seizing Masters’ collateral. Kewin, 295 N.W.2d at 55. Masters is therefore allowed to

recover those damages, and the amount here is certain—$10,595,514.16.

¶51     Comerica’s argument the damage award must be reduced by the value of the loan is

unpersuasive under the facts of this case. As we will discuss later, Comerica never

affirmatively pled a claim or defense for setoff or recoupment, and in fact, affirmatively

stated it was not doing so at the District Court. Comerica briefed, and Norton testified at

trial, Masters owed Comerica nothing once the seizure of collateral was completed, such

that a reasonable factfinder could determine it was impossible for Masters to secure

alternate financing to pay off the Comerica loan.

¶52     Under Michigan law, “[d]amages for lost profits are based on the loss of net rather

than gross profits.” Lawton v. Gorman Furniture Corp., 282 N.W.2d 797, 801 (Mich. App.


                                            30
1979) (citations omitted). Here, the District Court rejected—as we will explain later,

correctly—Masters’ claim for lost profits because it was not profitable at the time Comerica

caused its collapse by seizing the collateral. The District Court was therefore not required

by Michigan law to award “net” damages, but was required to award “those damages that

arise naturally from the breach, or which can reasonably be said to have been in

contemplation of the parties at the time the contract was made.” Kewin, 295 N.W.2d at 55.

The damages arising naturally from Comerica’s breach of the Forbearance Agreement are

the funds Comerica wrongfully seized. Comerica’s wrongful seizure here “precipitated the

collapse of the company.” Masters I, ¶ 25. Masters is clearly entitled to the return of its

wrongfully seized assets as damages from Comerica’s breach of contract.                  The

District Court did not err in refusing to calculate a net damage award, and as we will discuss

in Issue 2, Comerica was required to affirmatively plead setoff or recoupment if it sought

to recover the $10.5 million loan proceeds from Masters. Though it termed its award as

one for “seizure damages,” a term which does not appear to exist in Michigan law, the

District Court’s ultimate determination the Forbearance Agreement was a contract,

breached by Comerica wrongfully initiating the offset of Masters’ collateral, causing

Masters to suffer damages in the amount of $10,595,514.16 is correct and is affirmed.

¶53    2. Absent any effort by Comerica to plead or prove a claim or defense for setoff or
       recoupment, is the District Court’s rejection of such a post-trial argument legally
       correct?

¶54    Procedural trial considerations, such as Montana’s pleading requirements and Rules

of Civil Procedure, are governed by Montana law in this case. Masters I, ¶ 33. We have

long held that a party waives an issue when it does not raise an issue in the pleadings,


                                             31
present argument on the issue, or move to amend the pleadings at the District Court.

Nason v. Leistiko, 1998 MT 217, ¶ 18, 290 Mont. 460, 963 P.2d 1279 (citation omitted).

¶55    As discussed above, the District Court did not err when it held the

Forbearance Agreement was a contract which was breached by Comerica, causing Masters

to suffer damages. Comerica now asserts the District Court erred by failing to deduct the

$10.5 million loan from any damage award, such that the net damage award would be

reduced by that amount. The District Court rejected this argument, finding Comerica both

did not plead setoff or recoupment and that Comerica admitted it did not seek setoff or

recoupment. We have already addressed Comerica’s “net damages” argument above, so

we need only address whether Comerica did, in fact, plead or prove a claim or defense for

setoff or recoupment before or at trial. Under the facts of this case, we cannot find

Comerica did plead or prove such a defense.

¶56    Comerica did not raise a defense of setoff or recoupment in its pleadings. Indeed,

it specifically informed the District Court it “did not plead and does not assert a defense of

setoff or recoupment.” Comerica informed the court it did not plead setoff or recoupment

because “Comerica and Masters do not currently owe each other money[.]” Comerica

challenged the damage calculations of Storey, alleging he failed to account for the ultimate

repayment of the loan, but never affirmatively pled a theory it was entitled to such a

recovery in this matter. Typically, admissions such as these would be fatal to Comerica’s

claim it is entitled to repayment of the loan in these proceedings; however, Comerica now

asserts it did raise the issue of the ultimate repayment of the $10.5 million loan in the

pretrial order, which supersedes the pleadings.        “The pretrial order supersedes the


                                             32
pleadings, states the issues to be tried, and controls the subsequent course of the action.”

Ganoung v. Stiles, 2017 MT 176, ¶ 28, 388 Mont. 152, 398 P.3d 282 (citing Craig v. Schell,

1999 MT 40, ¶ 44, 293 Mont. 323, 975 P.2d 820).

¶57    Our review of the record does not support Comerica’s theory that it sufficiently

raised the specific defense of setoff or recoupment in the pretrial order.        Comerica

repeatedly informed the court it was not asserting such a defense and that Masters did not

owe Comerica anything.       Comerica made no counterclaims against Masters or its

guarantors seeking an offset in the event of a judgment in favor of Masters, though this

litigation has been occurring for nearly ten years. Such a counterclaim for recoupment or

set-off is required under Rule 13 of the Montana Rules of Civil Procedure. Mattson v.

Julian, 209 Mont. 48, 54, 678 P.2d 654, 657 (1984). By failing to specifically plead a

defense of setoff or recoupment in this case, Comerica “failed to follow the simple pleading

procedures designed to give notice to the opposing party and to narrow the issues for trial.”

Mattson, 209 Mont. at 54, 678 P.2d at 658 (citing Tobacco River Lumber Co., Inc. v. Yoppe,

176 Mont. 267, 270, 577 P.2d 855, 856 (1978)). An oblique reference to future repayment

in the pretrial order does not meet Montana’s pleading requirements and the District Court

was correct to reject Comerica’s arguments in this regard.         As it correctly rejected

Comerica’s “net damages” theory, the District Court also correctly found Comerica did not

affirmatively plead a defense of setoff or recoupment.

¶58    3. Is the District Court’s determination under Michigan law that Masters is entitled
       to prejudgment interest legally correct and does the amount exceed the bounds of
       reason?




                                             33
¶59    Both parties agreed, and the District Court found, Michigan law applied to any

award of prejudgment interest. Where Masters and Comerica differ, however, is in what

subsection of Michigan’s prejudgment interest statute applies to the present case. We begin

with the relevant portions of that statute:

       (1) Interest is allowed on a money judgment recovered in a civil action, as
       provided in this section. However, for complaints filed on or after
       October 1, 1986, interest is not allowed on future damages from the date of
       filing the complaint to the date of entry of the judgment. As used in this
       subsection, “future damages” means that term as defined in section 6301.

                                              .   .    .

       (6) For a complaint filed on or after January 1, 1987, but before July 1, 2002,
       if the civil action has not resulted in a final, nonappealable judgment as of
       July 1, 2002, and if a judgment is or has been rendered on a written
       instrument that does not evidence indebtedness with a specified interest rate,
       interest is calculated as provided in subsection (8).

       (7) For a complaint filed on or after July 1, 2002, if a judgment is rendered
       on a written instrument evidencing indebtedness with a specified interest
       rate, interest is calculated from the date of filing the complaint to the date of
       satisfaction of the judgment at the rate specified in the instrument if the rate
       was legal at the time the instrument was executed. If the rate in the written
       instrument is a variable rate, interest shall be fixed at the rate in effect under
       the instrument at the time the complaint is filed. The rate under this
       subsection shall not exceed 13% per year compounded annually.

       (8) Except as otherwise provided in subsections (5) and (7) and subject to
       subsection (13), for complaints filed on or after January 1, 1987, interest on
       a money judgment recovered in a civil action is calculated at 6-month
       intervals from the date of filing the complaint at a rate of interest equal to 1%
       plus the average interest rate paid at auctions of 5-year United States treasury
       notes during the 6 months immediately preceding July 1 and January 1, as
       certified by the state treasurer, and compounded annually, according to this
       section. Interest under this subsection is calculated on the entire amount of
       the money judgment, including attorney fees and other costs. In an action for
       medical malpractice, interest under this subsection on costs or attorney fees
       awarded under a statute or court rule is not calculated for any period before
       the entry of the judgment. The amount of interest attributable to that part of


                                                  34
       the money judgment from which attorney fees are paid is retained by the
       plaintiff, and not paid to the plaintiff’s attorney.

Mich. Comp. Laws § 600.6013 (2019). Mich. Comp. Laws § 600.6013(13) (2019) applies

to settlement offers in tort cases and is not implicated here. The District Court determined

Mich. Comp. Laws § 600.6013(7) (2019) applied and awarded Masters prejudgment

interest in accordance with that subsection. On review, we are called upon to determine

whether the District Court’s interpretation of the law is correct. Fitterer, ¶ 16. We find

the District Court correctly applied Mich. Comp. Laws § 600.6013(7) (2019) and affirm

its award of prejudgment interest in the amount of $8,067,405.60.

¶60    Much of the dispute regarding prejudgment interest in this case comes down to an

alleged typo in Comerica’s briefing, in which it asserted Mich. Comp. Laws § 600.6013(6)

(2019) applied to the case. The District Court, in its Decision & Order on Costs, Interest

& Attorney Fees, found Comerica’s argument regarding prejudgment interest “not on

point” because it cited to Mich. Comp. Laws § 600.6013(6) (2019), which only applies to

cases “filed on or after January 1, 1987, but before July 1, 2002[.]” Mich. Comp. Laws

§ 600.6013(6) (2019) calls for prejudgment interest to be “calculated as provided in

subsection (8).” Therefore, regardless of whether Comerica put forth Mich. Comp. Laws

§ 600.6013(6) (2019) or Mich. Comp. Laws § 600.6013(8) (2019) in its briefing, it was

essentially arguing prejudgment interest was to be calculated according to Mich. Comp.

Laws § 600.6013(8) (2019). By its plain language, Mich. Comp. Laws § 600.6013(8)

(2019) can only apply, however, if Mich. Comp. Laws § 600.6013(7) (2019) does not. The




                                            35
District Court found Mich. Comp. Laws § 600.6013(7) (2019) did in fact apply under the

facts of this case, and we agree.

¶61    At the start, we note the purpose of Michigan’s prejudgment interest statute “is to

compensate the prevailing party for loss of use of the funds awarded as a money judgment

and to offset the costs of litigation” and an award of prejudgment interest “is mandatory in

all cases to which the statute applies.”      Rodriguez v. Farmers Ins. Grp. of Cos.,

651 N.W.2d 428, 432 (Mich. App. 2002) (citations omitted).            Mich. Comp. Laws

§ 600.6013 is remedial in nature and “should be liberally construed in favor of the

prevailing party.” Markley v. Oak Health Care Inv’rs of Coldwater, Inc., 660 N.W.2d 344,

350 (Mich. App. 2003).

¶62    “MCL 600.6013(7) applies when certain criteria are met: the judgment must be

‘rendered on’ a written instrument, the instrument must evidence indebtedness, and there

must be a specified interest rate.” Wyandotte Elec. Supply Co. v. Elec. Tech. Sys.,

881 N.W.2d 95, 107-08 (Mich. 2016). A judgment in a breach of contract claim can be

said to be “rendered on the contract.” Wyandotte Elec. Supply Co., 881 N.W.2d at 108.

Here, judgment was rendered in favor of Masters after Comerica breached the

Forbearance Agreement. The Forbearance Agreement, and its Addendum, is a written

instrument. The Forbearance Agreement evidences indebtedness, though it must be said

the indebtedness evidenced was that Masters was indebted to Comerica. Finally, the

Forbearance Agreement, and its Addendum, specifies what interest rates apply. It would

appear by the plain language of the statute the Forbearance Agreement meets the

requirements of Mich. Comp. Laws § 600.6013(7) (2019).


                                            36
¶63    Comerica argues since the Forbearance Agreement evidences Masters’

indebtedness to Comerica, rather than the other way around, it cannot be said to meet the

“evidence indebtedness” requirement. We do not find Michigan’s prejudgment interest

statute imposes a requirement the evidence of indebtedness must be shown to flow in a

certain direction before Mich. Comp. Laws § 600.6013(7) (2019) applies. If Michigan’s

legislature had intended to make the prejudgment interest statute operate in such a manner,

it certainly could have required subsection (7) to apply only to judgments rendered on a

written instrument evidencing indebtedness to the prevailing party with a specified interest

rate. By the plain language of the statute, it did not. In light of Michigan’s requirement

that its prejudgment interest statute be “liberally construed” in favor of Masters, the

District Court’s determination Mich. Comp. Laws § 600.6013(7) (2019) applied is correct.

Fitterer, ¶ 16.

¶64    Comerica also asserts that, even if Mich. Comp. Laws § 600.6013(7) (2019) applied,

the District Court erroneously chose the wrong interest rate under that statute. We disagree.

Comerica provided the Affidavit of Karl R. Norton, in which he calculated the applicable

interest rate “based on interest rates set out in the Forbearance Agreement and Addendum

thereto[.]” This affidavit calculated interest rates by using three separate interest rates as

specified in the Agreement and Addendum. The District Court ultimately used Comerica’s

calculations when awarding prejudgment interest pursuant to Mich. Comp. Laws

§ 600.6013(7) (2019) and chose the highest rate among the three provided.5 As the


5
 This interest rate was provided to come into effect “from and after the occurrence of any default
under the forbearance agreement” pursuant to the language of the Addendum. While we have


                                               37
prejudgment interest statute is to be “liberally construed in favor of the prevailing party,”

Markley, 660 N.W.2d at 432, we do not find error in the District Court’s choice here.

¶65    The District Court is affirmed in both its determination Mich. Comp. Laws

§ 600.6013(7) (2019) applied and its calculations under that statute. Accordingly, the

award of $8,067,405.60 in prejudgment interest is affirmed.

¶66    4. Is the District Court’s determination under Montana law that Masters is entitled
       to attorney fees legally correct?

¶67    “Montana generally follows the American Rule regarding attorney fees, ‘where each

party is ordinarily required to bear his or her own expenses absent a contractual or statutory

provision to the contrary.’”       Mlekush v. Farmers Ins. Exch., 2015 MT 302, ¶ 10,

381 Mont. 292, 358 P.3d 913 (Mlekush I) (quoting Winter v. State Farm Mut. Auto. Ins.

Co., 2014 MT 168, ¶ 31, 375 Mont. 351, 328 P.3d 665). Similarly, in Michigan, “it is

well-settled that the recovery of attorney fees is governed by the ‘American rule’” which

bars recovery of attorney fees “unless recovery is expressly authorized by statute, court

rule, or a recognized exception.”        Johnson v. USA Underwriters, 936 N.W.2d 834,

847 (Mich. App. 2019) (citations omitted).

¶68    Whether under Montana or Michigan law, attorney fees are generally not allowed

unless expressly authorized by statute, contract, or another recognized exception. Here,


determined Masters was not in default under the Forbearance Agreement at the time Comerica
swept Masters’ accounts, Comerica’s seizure itself breached the contract and constructively
defaulted Masters. Comerica is not entitled to later benefit from its wrongful actions by receiving
a lower interest rate under Michigan’s prejudgment interest statute after nearly a decade of
litigation ultimately determines Masters was not in default on December 31, 2008. Liberally
construing the prejudgment interest statute in favor of Masters, as Michigan law requires, Markley,
660 N.W.2d at 432, leads to the inescapable conclusion the “default” interest rate should apply in
this case.


                                                38
the Forbearance Agreement contained an attorney fees provision, though it was not a

reciprocal one. This matters greatly as Montana does not allow non-reciprocal attorney fee

provisions in contracts, while Michigan does.            The District Court performed a

choice-of-law analysis and ultimately determined Montana law should apply to the issue

of attorney fees. We review the District Court’s choice-of-law decision de novo, Masters I,

¶ 33, and conclude the District Court’s determination Montana law applied to attorney fees

is incorrect.

¶69     Condition 10 of the Forbearance Agreement contains the attorney fee provision, and

states, in full:

        Borrower and Guarantors acknowledge and agree the Loan Documents
        presently provide for and they shall reimburse for any and all costs and
        expenses of Bank, including, but not limited to, all inside and outside counsel
        fees of Bank whether in relation to drafting, negotiating or enforcement or
        defense of the Loan Documents or this Agreement, including any preference
        or disgorgement actions as defined in this agreement and all of Bank’s audit
        fees, incurred by Bank in connection with the Liabilities, Bank’s
        administration of the Liabilities and/or any efforts of Bank to collect or
        satisfy all or any part of the Liabilities. Borrower and Guarantors shall
        immediately reimburse bank for all of Bank’s costs and expenses upon
        Bank’s incurrence thereof or upon demand.

As is evident here, the plain language of this condition is not reciprocal and calls only for

the reimbursement of Comerica’s attorney fees. Under Montana law, this language would

be statutorily reciprocal:

        Except as provided in subsection (2), whenever, by virtue of the provisions
        of any contract or obligation in the nature of a contract made and entered into
        at any time after July 1, 1971, one party to the contract or obligation has an
        express right to recover attorney fees from any other party to the contract or
        obligation in the event the party having that right brings an action upon the
        contract or obligation, then in any action on the contract or obligation all
        parties to the contract or obligation are considered to have the same right to


                                              39
       recover attorney fees and the prevailing party in any action, whether by virtue
       of the express contractual right or by virtue of this section, is entitled to
       recover reasonable attorney fees from the losing party or parties.

Section 28-3-704(1), MCA. Michigan law contains no such reciprocity statute.

¶70    In Masters I, we concluded “that Masters and Comerica negotiated a clear and

unambiguous choice-of-law provision that is neither against Montana public policy nor

against public morals.” Masters I, ¶ 58. In addition, we recognized the “case involves a

large-scale financial transaction negotiated between two sophisticated and counselled

entities that had an ongoing business relationship over two years. It is reasonable under

these circumstances to infer that Masters and Comerica intended the choice-of-law

provision to apply to all disputes arising out of their dealings.” Masters I, ¶ 63 (emphasis

added). We further “conclude[d] that Michigan law should have governed all of Masters’

claims pursuant to the Forbearance Agreement’s effective choice-of-law provision.”

Masters I, ¶ 64 (emphasis added).

¶71    In the face of these plain statements in which we determined Michigan law applied

to all disputes regarding the Forbearance Agreement—which would necessarily

encompass the Forbearance Agreement’s attorney fees clause—the District Court

nevertheless found Masters I “does not compel the application of Michigan law” to the

attorney fees provision and performed a lengthy choice-of-law analysis to determine

Montana law applied. It was unnecessary for the District Court to perform such an analysis,

because the law of the case, as determined in Masters I, was that Michigan law applied to

all disputes, including attorney fee disputes, arising from the Forbearance Agreement. The

District Court, regardless of whether it viewed our decision as “wrong” because it did not


                                             40
account for Michigan’s lack of a reciprocal attorney fees statute, was not free to simply set

our decision aside under the law of the case doctrine. VanBuskirk, ¶ 15. Pursuant to

Masters I, Michigan law applies to any claim for attorney fees arising out of the

Forbearance Agreement.

¶72    “If legal authority exists to award attorney fees, we review a district court’s decision

to grant or deny fees for abuse of discretion.” Kenyon-Noble Lumber Co., ¶ 11. Here,

there is no legal authority to award Masters’ attorney fees. Because there is no authority

to award attorney fees under the contract, and, as the contract is governed by Michigan law

and therefore Montana’s reciprocal attorney fees statute, § 28-3-704(1), MCA, does not

apply, the District Court was without legal authority to award attorney fees. Without such

legal authority for an award, its determination Masters was entitled to attorney fees in this

case was an abuse of discretion and must be reversed.

¶73    Ultimately, the District Court erred when it applied Montana law to the issue of

attorney fees in the face of the Forbearance Agreement’s express choice-of-law clause

which stated Michigan law applied and our decision in Masters I.                      As the

Forbearance Agreement does not provide for Masters to recover attorney fees, and

Michigan does not have a reciprocal attorney fees statute, the District Court erred by

awarding Masters attorney fees.         The District Court’s award of $7,535,593.18 in

attorney fees to Masters is reversed.




                                              41
¶74    5. Was Masters entitled under Michigan law to recover damages for lost profits or
       the lost value of the United Kingdom business?

¶75    The District Court held it was “unpersuaded by Masters’ arguments for lost profits

or the lost value of U.K. Masters” because Masters was unable to prove the amounts with

a reasonable certainty. On cross-appeal, Masters asserts the District Court erred by

rejecting those awards due to that uncertainty. We agree with the District Court and are

not persuaded by Masters’ argument with regard to either Masters’ potential lost profits or

the lost value of the U.K. business.

¶76    Pursuant to Michigan law, “[l]ost profits, if properly proved, are a proper element

of damages.” Allen, 232 N.W.2d at 305 (citing Brodsky v. Allen Hayosh Indus., Inc.,

137 N.W.2d 771, 774 (Mich. App. 1965). “However, before lost profits are recoverable

there must be a reasonable degree of certainty for the calculations as opposed to their being

conjectural or speculative.”    Allen, 232 N.W.2d at 305 (citations omitted).         While

“mathematical certainty is not required,” and lost profits which are “difficult to calculate”

may be awarded by a court, the losses must still be “subject to a reasonable degree of

certainty[.]” Bonelli v. Volkswagen of Am., Inc., 421 N.W.2d 213, 226 (Mich. App. 1988)

(citation omitted).

¶77    Our review of the record shows the District Court correctly rejected Masters’ lost

profit argument as it was far too speculative. Masters points to the testimony of Storey at

trial, in which he calculated Masters would have obtained future profits in the amount of

$4,009,727 from North American operations and $10,610,779 from the existing U.K.

operations. Storey’s methods and calculations were disputed by Conway at trial. The



                                             42
District Court heard these conflicting stories and was in the best position to assess the

credibility of each witness. Bd. of Control of E. Mich. Univ., 206 N.W.2d at 259. The

District Court was thereafter unpersuaded by Masters’ evidence and arguments,

specifically noting “Masters’ admitted challenging cashflow[.]” While Masters reported

the profits of its U.K. subsidiary on its taxes, it is undisputed that Masters itself—the

North American business—made no profits, and in fact lost money each year it was in

operation. A party generally needs to have past profits to prove loss of future profits. See

Joerger v. Gordon Food Serv., 568 N.W.2d 365, 370 (Mich. App. 1997). To award Masters

damages for future lost profits under the particular circumstances here would be simply

speculation and guesswork, which is not allowed. Fera v. Vill. Plaza, Inc., 242 N.W.2d

372, 374 (Mich. 1976) (citations omitted). The District Court correctly denied Masters’

claim for lost profit damages.

¶78    As an alternative claim, Masters asserts it is entitled to recover the value of the U.K.

business, which went into administration on June 11, 2010, and was ultimately dissolved.

The District Court found the causal connection between Comerica’s breach of the

Forbearance Agreement and the downfall of the U.K. business to be unsubstantiated. We

agree. Masters’ U.K. subsidiary, Masters Group Holdings LTD, continued to operate after

Comerica seized Masters’ U.S. collateral. In its letter to stakeholders announcing it was

entering administration in the U.K., it even noted it made an “operating profit” in 2010.

The U.K. business had its own banking and financing through Fortis Bank in Europe, which

requested the U.K. business find a new bank. In January of 2010, Fortis made the decision

to reduce the import credit line of the business by £1.5 million. The U.K. business was


                                              43
unable to find a new bank for a myriad of reasons, including a European sovereign debt

crisis which devalued both the Euro and the pound sterling. At trial, Rogers testified the

(profitable) U.K business was sending money to the (unprofitable) U.S. business as soon

as it was acquired by Masters. While Masters presented a reasonable certainty of the value

of the U.K. business, its argument Comerica caused the collapse of the U.K. business was

far too speculative and was appropriately rejected by the District Court. This is especially

true in a situation where the U.K. business entered administration over a year and a half

after Comerica seized the U.S. collateral, and only after the U.K. business was unable to

move its European banking operations after its European bank reduced its credit line and

told it to find a new bank.

¶79    6. Is Masters entitled to recover all costs, not just statutory costs?

¶80    At the District Court level, Comerica asserted Michigan law applied to any award

of costs. Masters contended Montana law applied. The District Court performed a

choice-of-law analysis and ultimately determined Montana law applied to an award of

costs. On appeal, Comerica does not argue the District Court erred in applying Montana,

rather than Michigan, law to costs. As such, we review Masters’ cross-appeal regarding

costs pursuant to Montana law.

¶81    As a general rule, the award of costs to a prevailing litigant is governed by statute

in Montana and includes a requirement that the party claiming costs submit a memorandum

of costs within five days:

       The party in whose favor judgment is rendered and who claims the party’s
       costs shall deliver to the clerk and serve upon the adverse party, within 5 days
       after the verdict or notice of the decision of the court or referee or, if the entry


                                               44
      of the judgment on the verdict or decision is stayed, then before the entry is
      made, a memorandum of the items of the party’s costs and necessary
      disbursements in the action or proceeding. The memorandum must be
      verified by the oath of the party, the party’s attorney or agent, or the clerk of
      the party’s attorney, stating that to the best of the person’s knowledge and
      belief, the items are correct and that the disbursements have been necessarily
      incurred in the action or proceeding.

Section 25-10-501, MCA.

¶82   Taxable costs, which are required to be listed in the memorandum of costs, are

similarly governed by statute:

      A party to whom costs are awarded in an action is entitled to include in the
      party’s bill of costs the party’s necessary disbursements, as follows:

             (1) the legal fees of witnesses, including mileage, or referees and other
      officers;

               (2) the expenses of taking depositions;

               (3) the legal fees for publication when publication is directed;

             (4) the legal fees paid for filing and recording papers and certified
      copies of papers necessarily used in the action or on the trial;

               (5) the legal fees paid stenographers for per diem or for copies;

             (6) the reasonable expenses of printing papers for a hearing when
      required by a rule of court;

               (7) the reasonable expenses of making transcript for the supreme
      court;

            (8) the reasonable expenses for making a map or maps if required and
      necessary to be used on trial or hearing; and

              (9) other reasonable and necessary expenses that are taxable according
      to the course and practice of the court or by express provision of law.

Section 25-10-201, MCA.



                                              45
¶83    In its cross-appeal, Masters asserts it is entitled to an award for all of its costs—

$512,496.30—not just the $176,063.19 in statutory costs the District Court awarded.

Masters argues the Forbearance Agreement provides for an award of “all costs and

expenses” to the prevailing party.           Masters cites to Condition 10 of the

Forbearance Agreement for this contention and asserts the language of Condition 10—

which would award costs and expenses only to Comerica by its plain language—is

reciprocal, and therefore Masters is entitled to be reimbursed for all costs pursuant to

Montana’s reciprocal attorney fees statute, § 28-3-704(1), MCA. “Section 25-10-201,

MCA, enumerates the types of costs ‘generally allowable’ in a party’s bill of costs, but we

have long held that the list of items in that section ‘is exclusive except as to cases taken

out of its operation by special statute, by stipulation of parties, or by rule of court.’”

Total Indus. Plant Servs., ¶ 64 (emphasis in original) (quoting Roseneau Foods v. Coleman,

140 Mont. 572, 580, 374 P.2d 87, 91 (1962)).

¶84    Masters, citing to Weinberg v. Farmers State Bank, 231 Mont. 10, 32, 752 P.2d 719,

733 (1988), superseded by statute on other grounds, § 27-1-220(1), MCA, as recognized

in Folsom v. Mont. Pub. Emps. Ass’n, 2017 MT 204, ¶ 52, 388 Mont. 307, 400 P.3d 706,

asserts a right to both attorney fees and costs under the contract. In Weinberg, we noted

that “[u]nder Section 28-3-704, MCA, the right to attorney fees is reciprocal to all parties

to the contract in any action based on the contract, when the contract provides for

attorney fees to any of the parties. Thus, the Weinbergs having successfully defended

against the Bank’s claim on its promissory notes are entitled in this case to reasonable

attorney fees and costs.” Weinberg, 231 Mont. at 32, 752 P.2d at 733 (internal citation


                                            46
omitted). The contract clause at issue in Weinberg stated, “[t]he makers, endorsers, and

guarantors severally agree to pay a reasonable attorney fee if this notice is placed in the

hands of an attorney for collection after maturity, and waive demand, protest, notice of

protest, and notice of dishonor.” Weinberg, 231 Mont. at 33, 752 P.2d at 733. The

remainder of our Weinberg opinion dealt with the amount of the attorney fees to be awarded

to Weinberg, without discussion of the Weinbergs’ costs.                      See Weinberg,

321 Mont. at 33-36, 752 P.2d at 733-36. The Court ultimately upheld an attorney fee award

of $12,500 when the Weinbergs were “faced with attorney fees amounting to

$91,531.53[.]” Weinberg, 231 Mont. at 35, 752 P.2d at 735.

¶85    We do not find Weinberg provides support for Masters here, because the plain

language of Montana’s reciprocal attorney fees statute does not apply to costs. Costs are

governed by their own statutes and procedures in Montana. See generally In re Estate of

Lande, 1999 MT 179, ¶¶ 20-23, 295 Mont. 277, 983 P.2d 316. While parties may enter

into a stipulation allowing costs regardless of statutory authority, Total Indus. Plant Servs.,

¶ 64, the plain language of the Forbearance Agreement allowed only for the recovery of

Comerica’s costs. Masters’ argument this language is reciprocal is unavailing in the face

of our determination the attorney fees portion of the Forbearance Agreement is not

reciprocal under Michigan law, which governs interpretation of that contract. Allowing

Masters to recover its non-taxable costs pursuant to the contract language we have already

found not to be reciprocal would lead to an absurd result and Masters’ claim for non-taxable

costs was correctly rejected by the District Court.




                                              47
¶86    The District Court correctly interpreted Montana’s statutes in determining which

costs to which Masters was entitled and did not abuse its discretion in limiting Masters’

award of costs to the $176,063.19 allowed by statute.

                                      CONCLUSION

¶87    We reverse the District Court’s award of $7,535,593.18 in attorney fees to Masters.

In all other respects, the orders of the District Court are affirmed.

¶88    Affirmed in part, reversed in part, and remanded for further proceedings consistent

with this Opinion.


                                                   /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR


Justice Jim Rice, dissenting.

¶89    Comerica and Amicus Montana Bankers Association extensively argue that

Masters’ claims based upon the putative Forbearance Agreement are barred as a matter of

law under the Michigan statute of frauds regarding financial institutions, which prohibits

legal actions to enforce financial “promises or commitments” by a bank “unless the

promise or commitment is in writing and signed with an authorized signature by the

financial institution.” Mich. Comp. Laws § 566.132(2). However, Masters here seeks to

enforce a signed written agreement against Comerica, and despite the waiver issue


                                              48
advanced by Masters to excuse performance of formative conditions of the Agreement, the

claim here is nonetheless distinguished from any prior application of the Michigan statute

revealed either in the parties’ briefing or my research. In other words, the Michigan statute

has not heretofore been applied to prohibit claims of this nature in a published decision.

Therefore, I agree with the District Court’s and this Court’s conclusion that Masters’ claims

were not statutorily barred under application of Michigan law. Opinion, ¶ 31.

¶90    I disagree with the District Court’s determination, affirmed by the Court, that upon

this record it was established that Comerica’s actions waived, or Comerica was estopped

from requiring, written formative conditions of the Forbearance Agreement.              The

evidentiary standard for waiver under Michigan law is high: there must be mutuality of

intent proven upon clear and convincing evidence. Quality Prods. & Concepts Co. v. Nagel

Precision, Inc., 666 N.W.2d 251, 253 (2003). This is the standard to be applied, not only

to the asserted waiver of the written conditions for formation of the Forbearance

Agreement, but to the written “no implied waiver” condition. The Court’s opinion in

Comerica I stated, “[t]he presence in a contract of a ‘no implied waiver’ provision will not

necessarily defeat a waiver-by-conduct argument.” Masters Grp. Int’l, Inc. v. Comerica

Bank, 2015 MT 192, ¶ 92, 380 Mont. 1, 352 P.3d 1101 (citing Formall, Inc. v. Cmty. Nat’l

Bank of Pontiac, 360 N.W.2d 902, 905 (Mich. Ct. App. 1984)). Not necessarily, but it

certainly could. And, under Michigan law, in most cases it would. As the Formall Court

went on to explain, there is a “strong reluctance by Michigan courts to find waiver or

estoppel except under the most compelling circumstances.” Formall, 360 N.W.2d at 906

(emphasis added). This is particularly true in the context of “a major transaction, involving


                                             49
international commerce, international banking, millions of dollars and sophisticated parties

with legal counsel,” in which Comerica repeatedly stated in writing that any future

agreement could not be founded upon the parties’ actions and conversations. Comerica I,

¶¶ 119-21 (Rice, J., concurring and dissenting).1 As Amicus Bankers explains:

         These provisions [requiring written waiver and reserving foreclosure rights]
         are not unique to Comerica. They are standard terms in the banking world
         used to ensure that, if a work-out is unsuccessful, the bank has not forfeited
         its ability to collect the promised repayment. Few banks would survive
         without such conditions. Every work-out negotiation would be used by
         borrowers to claim modification of waiver—an untenable result.

(Emphasis added.)

¶91      The Court notes the multiple conditions that Comerica required to be satisfied for

entering the Forbearance Agreement, and discusses them in groups, including the

conditions related to Vlahos, the conditions related to Pratt, and the conditions related to

Masters. Opinion, ¶¶ 40, 44, 45. The Court employs a partial “domino effect” reasoning:

after determining the Vlahos conditions were waived, the Court concludes the conditions

requiring Masters to deposit $56,204 in unpaid interest and to grant Comerica an unlimited

debit right in that account were consequently also waived “until Vlahos was able to sign.”



1
    See also Comerica’s default notice to Masters, issued November 25, 2008:

        Bank anticipates that discussions addressing the Liabilities may take place in the
        future. During the course of such discussions, Bank and Company may touch upon
        and possibly reach a preliminary understanding on one or more issues prior to
        concluding negotiations. Notwithstanding this fact and absent an express written
        waiver by Bank, Bank will not be bound by an agreement on any individual issues
        unless and until an agreement is reached on all issues and such agreement is reduced
        to writing and signed by Company, Guarantors and Bank.

(Emphasis added.)


                                                50
Opinion, ¶ 46. I agree that a domino effect exists here, but the other way: because I believe

the evidence does not support the conclusion that Comerica waived the Vlahos conditions,

there is not a Vlahos waiver to carry over to Masters’ conditions. While there are multiple

evidentiary bases, in my view, to reject the conclusion that all of the unsatisfied conditions

for the Forbearance Agreement were waived by Comerica, I believe the Vlahos conditions

alone justify reversal of the District Court, and I turn to that basis.

¶92    The District Court credited the testimony of Masters CEO Howell, that when he told

Comerica VP Norton that Vlahos was unavailable to sign the Forbearance Agreement until

January 2, 2009, Norton had replied, “[t]hat’s fine.”           Critically, the District Court

concluded that this two-word statement “operates [as] Comerica[’s] express statement of

waiver of the deadlines for Vlahos’ performance” (emphasis added) and also operates as

an express waiver by Comerica of all “conditions relating to Vlahos,” (emphasis added),

which included the five conditions the District Court found were required of Vlahos:

timely written acceptance of the Forbearance Agreement, timely hand delivery of the

Forbearance Agreement, liquidation of non-cash assets into cash and transfer of such funds

into a secured Comerica account, execution of a corresponding security agreement, and the

timely deposit of additional cash in the necessary amount into Vlahos’ Comerica Account.

Notably, this was the only evidence of an express waiver by Comerica. The Court likewise

cites this statement more than once to conclude the Vlahos conditions were waived.

Opinion, ¶ 43.

¶93    The District Court clearly erred by concluding that this two-word statement

constituted an express waiver of all the Vlahos conditions. Comerica offered a hearsay


                                               51
objection to the question leading to this testimony because it was based upon a message

Howell had received from Vlahos, who did not testify, and then conveyed to Norton. The

District Court admitted Howell’s testimony “for the purpose of the effect that it had upon

the Defendant. Not for the truth of what Dr. Vlahos may have said.” Assuming the proper

crediting of the testimony on this basis, nonetheless the substance of the testimony went

only to one Vlahos condition. The Howell testimony (omitting the exchanges about

Comerica’s hearsay objection) was as follows:

      COUNSEL: Did you ask [Vlahos] to sign the [Forbearance Agreement]?

      HOWELL:       Yes.

      COUNSEL: After that phone call with Dr. Vlahos did you pass along the
               information to Mr. Norton?

      HOWELL:       Yes.

      COUNSEL: And what, did you call Mr. Norton?

      HOWELL:       Uh yes, it was on a phone call I think, yep.

      COUNSEL: Okay, and what did you tell Mr. Norton?

                                        .   .    .

      HOWELL:       I told him that I’d finally been able to contact Dr. Vlahos and
                    he would, he was unable to sign it until January 2nd when he
                    returned.

      COUNSEL: And what was Mr. Norton’s response?

      HOWELL:       That’s fine.

(Emphasis added.)




                                            52
¶94    Consequently, Howell’s testimony regarding Norton’s “[t]hat’s fine” comment on

its face applied only to signing the Forbearance Agreement. However, the District Court

found that the comment constituted an “express waiver” of all the Vlahos conditions, “[t]he

Court concludes Comerica expressly waived the following [five] conditions relating to

Vlahos due to Norton’s express, assertive statement of ‘[t]hat’s fine’ to Howell.” I would

conclude this finding was clearly erroneous and the conclusion of law based thereon was

incorrect. Even if the statement is credited for purposes of waiving the condition for

signing the Forbearance Agreement, it does not encompass other conditions.

¶95    The District Court also found that Comerica had impliedly waived three Vlahos

financial conditions by issuance of its entitlement order to Wachovia Securities on

December 29, 2008, in preparation for foreclosure. The District Court found this was done

“without prior notice to Vlahos,” but no additional notice was required for this preliminary

foreclosure step and, in any event, I disagree that Comerica’s exercise of a contractual

foreclosure remedy under the original loan documents is valid evidence of waiver of

conditions for formation of the new Forbearance Agreement.              These actions are

antithetical. Thus, I would conclude that the District Court’s conclusion that the Vlahos

conditions were impliedly waived was incorrect as well. This necessarily undermines the

domino conclusion that the condition requiring Masters to pay $56,204 in unpaid interest

was also waived.

¶96    Consequently, I believe the evidence of record failed to satisfy the high standard

necessary under Michigan law, that is, mutuality of intent based upon clear and convincing

evidence to establish waiver only in “the most compelling circumstances.” Formall, 360


                                            53
N.W.2d at 906. While the discussion herein may be viewed as dwelling on technical

aspects of the transaction, this was indeed a very technical transaction involving

sophisticated parties. Comerica demanded multiple times, in writing, that “all issues” had

to be resolved as written. Michigan law requires “the most compelling” proof that this

requirement was waived.

¶97    Finally, there is another reason that Comerica should prevail in this matter, even

assuming Comerica waived all the unsatisfied conditions and the Forbearance Agreement

was validly formed. The new Agreement not only preserved Comerica’s foreclosure

remedies under the original loan documents, but also created additional remedies for

Comerica. Under the Agreement, Comerica acquired the right to “terminate its forbearance

prior to February 16, 2009 . . . in the event Bank, for any reason, believes that the prospect

of payment or performance is impaired.” (Emphasis added.) Thus, even under the new

Forbearance Agreement as formed, Comerica was entitled to terminate its forbearance and

proceed to foreclosure when it did and for the reasons it did.

¶98    I would reverse and enter judgment in favor of Comerica.


                                                  /S/ JIM RICE


Justice Laurie McKinnon joins in the dissenting Opinion of Justice Rice.


                                                  /S/ LAURIE McKINNON




                                             54